DIANA GRIBBON MOTZ,
concurring in parts I through V, part VII, and the judgment.
I originally joined the panel opinion affirming the district court’s grant of writs of habe-as corpus to Larry Gilbert and J.D. Gleaton. On further study, I have determined that I must vote to reverse. The analysis and authorities Judge Wilkins has marshalled in part II of his opinion for the court makes this conclusion inescapable. I am also pleased to join the remainder of Judge Wilkins’ fine opinion, except for part VI. I agree with the majority that the State also prevails on the grounds discussed in that portion of the opinion but, like Judge Michael, I would decide those questions on the merits. See ante n. 13, n. 15, and n. 16.